Title: From Thomas Jefferson to William H. Cabell, 31 July 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Dear Sir,
                            Washington July 31. 07.
                        
                        I shall tomorrow set out for Monticello, considering the critical state of things, it has been thought
                            better, during my stay there, to establish a daily conveyance of a mail from Fredericksburg to Monticello. this enables me
                            to hear both from the North & South every day. should you have occasion then to communicate with me, your letters can
                            come to me daily by being put into the Fredericksburg mail, every day except that on which the mailstage leaves Richmond
                            for Milton, by which letters of that day will come to me directly.
                        The course which things are likely to hold for some time has induced me to discontinue the establishment at
                            Lynhaven for obtaining daily information of the movements of the squadron in that neighborhood. but still as it is
                            expected that a troop of cavalry will patrole that coast constantly, I think it would be adviseable if your Excellency
                            would be so good as to instruct the commanding officer of the troop, to inform you daily of the occurrences of the day,
                            sending off his letter in time to get to Norfolk before the post hour. this letter, after perusal for your own information
                            I would ask the favor of you to forward by the post of the day under cover to me. I think a post comes one day from
                            Norfolk by the way of Petersburg, and the next by the way of Hampton. if so, the letters may come every day. I salute you
                            with great & sincere esteem & respect.
                        
                            Th: Jefferson
                     
                        
                    